Citation Nr: 0518635	
Decision Date: 07/08/05    Archive Date: 07/20/05	

DOCKET NO.  04-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefit sought on appeal.  
(The veteran subsequently relocated to the jurisdiction of 
the RO in Fargo, North Dakota, and his claims file was 
permanently transferred to that RO.)  The veteran, who had 
active service from May 1989 to November 1995, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Diabetes mellitus was not manifested during active 
service or within one year of separation from active service, 
and is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a May 2001 letter 
to the veteran, provided to him by the RO prior to the 
initial unfavorable decision in this case, effectively 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and the division of responsibilities 
between the appellant and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notification 
requirements of the VCAA by way of the May 2001 letter by:  
(1) Informing the veteran about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence the veteran was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertains to 
his claim.  

In addition, the April 2002 rating decision and the Statement 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
Indeed, the RO has clearly informed the veteran that his 
diabetes was not manifested during service, or within one 
year of separation from service.  The veteran and his 
representative have maintained that the veteran was released 
from the Temporary Disability Retired List (TDRL) in December 
1998 and was found to have manifestations of diabetes within 
one year of that date.  The veteran's representative 
succinctly states that the question to be addressed by the 
Board is whether his period on the TDRL qualified as active 
duty.  The veteran's representative concludes that if that 
period constitutes active duty then the veteran's official 
discharge date would be December 1998 and that he manifested 
symptoms of diabetes within one year of that date and 
presumptive service connection would be in order.  Therefore, 
a favorable determination has been requested.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that the veteran's service medical records 
are associated with the claims file as are private medical 
records submitted by the veteran.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  In this regard, the Board 
notes that, as pointed out by the veteran's representative 
that the question to be resolved in this appeal is a legal 
question of whether the veteran's period of time on the 
Temporary Disability Retired List constitutes active duty for 
purposes of presumptive service connection, essentially an 
application of the law to the undisputed facts in this case.  
As such, any deficiency in the notification or assistance 
requirements of the VCAA are harmless error as the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, that the record is 
complete and that the matter is ready for appellate review.  

The basic facts in this case are not in dispute.  A report of 
a Physical Evaluation Board dated in May 1995 shows the 
veteran was determined to be unfit for duty and placed on the 
Temporary Disability Retired List.  The disabilities 
rendering the veteran unfit for duty were degenerative joint 
disease of the right ankle; degenerative joint disease of the 
right mediocuniform; degenerative joint disease of the knees; 
and a lumbosacral strain.  The veteran's DD Form 214 
(Certificate of Release or Discharge from Active Duty) shows 
he served on active duty from May 31, 1989, to November 29, 
1995.  That form also noted that the effective date of the 
veteran's temporary retirement was November 30, 1995.  A 
subsequent Physical Evaluation Board dated in July 1998 
determined that the veteran's disabilities were permanent and 
recommended that he be separated with severance pay from the 
TDRL.  

Pertinent medical evidence includes a service laboratory 
report dated in May 1998 performed in connection with the 
veteran's Medical Evaluation Board that showed a urinalysis 
disclosed a trace of glucose in the veteran's urine.  A June 
2000 statement from Heena Doshi, M.D., relates that the 
veteran had been a patient in their practice since January 
1996.  Dr. Doshi stated that the veteran "did have in 
between one high level of glucose, but has been okay.  It 
looks like when I go back in his old records, he did have a 
trace glucose in his urine when it was done in May of 1998.  
He did not have a corresponding sugar done, unfortunately at 
our clinic around that time and had no follow-up done.  He is 
currently type 2 diabetic and if it had originated there or 
not is questionable, but very possible."  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
such as diabetes mellitus, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus or 
a relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under VA laws and regulations, the term "active military, 
naval, or air service includes active duty; any period of 
active duty for training during which the individual concern 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concern was 
disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, cardiac 
arrest or cerebrovascular accident occurring such training.  
38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.6 (a).  The term "active 
duty" means full-time duty in the Armed Forces, other than 
active duty for training; full-time duty as a commissioned 
officer of the Regular or Reserve Corps of the Public Health 
Service; full-time duty as a commissioned officer of the 
National Oceanic and Atmospheric Administration or its 
predecessor organization the Coastal and Geodetic Survey; 
service as a cadet at the United States Military, Air Force 
or Coast Guard Academy or as a midshipman at the United 
States Naval Academy; and authorized travel to and from such 
duty or service.  38 U.S.C.A. § 101 (21); 38 C.F.R. § 3.6 
(b).  

The veteran's service medical records do not show that 
diabetes mellitus was manifested during service and medical 
records dated following service do not show that diabetes 
mellitus was manifested within one year of the veteran's 
November 1995 separation from active duty.  In this regard, a 
VA general medical examination performed in May 1996 contains 
no reference to diabetes mellitus.  The earliest record which 
contains any clinical finding that could possibly be 
reflective of a diagnosis of diabetes mellitus is contained 
in a May 1998 service urinalysis which disclosed a trace of 
glucose in the urine.  

Based on this record, the Board finds that service connection 
for diabetes mellitus is not warranted.  The veteran's 
service medical records contain no evidence of diabetes 
mellitus being manifested during service and medical records 
dated following separation from service do not show that 
diabetes mellitus was manifested within one year of 
separation from service.  As indicated above, the earliest 
record which contains any clinical finding that could 
possibly be reflective of a diagnosis of diabetes mellitus is 
contained in a May 1998 service urinalysis which disclosed a 
trace of glucose in the urine.  However, that record is dated 
more than one year following the veteran's separation from 
service in November 1995.  The Board also observes that there 
is no medical opinion of record which suggests that a 
diagnosis of diabetes mellitus made more than one year 
following separation from service is in anyway related to the 
veteran's period of active service.  Accordingly, the Board 
concludes that service connection for diabetes mellitus is 
not warranted.

The Board does acknowledge the veteran's and his 
representative's contention that the veteran's placement on 
the TDRL constitutes a continuation of his active duty for 
purposes of establishing presumptive service connection for 
diabetes.  However, the veteran's DD Form 214 reflects that 
he was temporarily retired on November 30, 1995, and there 
was no evidence that the veteran performed any active duty 
after that date.  Sufficed to note that the TDRL does not 
constitute active duty as set forth in VA laws and 
regulations and the veteran and his representative have 
pointed to no support for their contention that the veteran's 
period of TDRL qualifies as active duty.  Consequently, the 
veteran's diabetes mellitus was first shown more than one 
year following the veteran's period of active duty service.  


ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


